Citation Nr: 1530336	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-06 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected maxillary sinusitis.

2.  Entitlement to service connection for rhinitis, to include as secondary to the service-connected maxillary sinusitis.  


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel








INTRODUCTION

The Veteran had active service from January 1994 to January 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that, in pertinent part, denied service connection for hypertension.  In October 2013 and in April 2014, the Board remanded this matter for additional development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Unfortunately, for the reasons set forth below, this appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Pursuant to the Board's April 2014 remand instructions, in September 2014, a VA medical opinion was obtained addressing whether the Veteran's hypertension was caused or aggravated beyond the normal progression of the disease by medications used to treat his service-connected sinusitis.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's condition.  She indicated that her rationale was based on cited service treatment records noting various medications and blood pressure readings and post service private medical records through 2007 noting the Veteran's weight and blood pressure readings.  She furthered that it was her opinion upon reviewing the Veteran's service treatment records that use of medications for the treatment of sinusitis did not cause or aggravate the Veteran's hypertension.  His blood pressure was within normal limits while on medications.  There is no evidence that the Veteran's hypertension is caused by or aggravated beyond the normal progression of the disease by medications used to treat the Veteran's service-connected sinusitis.  He had one episode of blood pressure elevation which was unrelated to use of medications while in service.  She furthered that he did not have a diagnosis of hypertension and single reading does not constitute a diagnosis of hypertension.  Hypertension was more likely essential hypertension, which became aggravated by excessive weight gain as it became severely elevated in 2007 when his weight had climbed over 50 pounds since leaving service in 1999.

The Board finds that such opinion is inadequate as it fails to address the Veteran's contentions as was clearly stated in a February 2011 electronic mail inquiry that his "sinuses have gotten . . . [him] snorting Afrin all day long and has made . . . [his] blood pressure go sky high."  In this regard, the Veteran asserts that it is his current use of medications, to include nasal sprays, for the treatment of his service-connected sinusitis, not what he used in service or shortly after discharge, that is causing or aggravating his hypertension.  A December 2006 medical record notes that the Veteran was assessed with elevated blood pressure, possibly medication effects versus essential hypertension, but, the VA examiner did not address the significant and/or relevance of this record as it pertains to the Veteran's specific theory of entitlement.  Here, the Board is unable to determine whether the examiner actually considered whether the Veteran's hypertension was caused or aggravated by medications he used to treat his service-connected sinusitis, to specifically include "Afrin," after service, based on all the evidence of record, or if she just limited her consideration of evidence from those medical records in service and post medical records dated only through 2007.

In light of the above, the Board finds that the medical evidence and opinion obtained is inadequate and that an additional remand is warranted.

Prior to scheduling this examination, all outstanding VA medical records from January 2014 to the present should be obtained and associated with the claims file. Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, in an August 2014 rating decision, the RO denied the Veteran's claim for service connection for rhinitis, to include as secondary to service-connected sinusitis.  A VA Form 21-0820 dated later that same month reflects that the Veteran called to discuss the medical opinion rendered for his allergic rhinitis secondary to his service-connected sinusitis condition and that he disagreed with that opinion.  The Board liberally construes this statement, reduced to writing, as a timely notice of disagreement as to the issue of service connection for rhinitis, that was denied in the August 2014 rating decision.  As such, the Veteran is entitled to a Statement of the Case (SOC) which fully addresses the foregoing issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that, when an appellant files a timely notice of disagreement as to a particular issue, and no SOC is furnished, the Board should remand, rather than refer, the claim for the issuance of a Statement of the Case.
 
Accordingly, the case is REMANDED for the following actions:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the secondary service connection aspect of his hypertension claim-e.g., the issue of entitlement to service connection for hypertension, as secondary to the service-connected maxillary sinusitis.  

2.  Obtain all outstanding VA medical records from January 2014 to the present, following the procedures set forth in 38 C.F.R. § 3.159(c).

3.  Then, schedule a VA examination, by a physician with the appropriate expertise who has not previously examined the Veteran, to determine the etiology of the Veteran's diagnosed hypertension.  The examiner must review the claims file, to include this REMAND, and must note that review in the report. All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The VA examiner should:

(a) opine as to whether the Veteran's hypertension is at least as likely as not (50 percent or more probability) incurred in or aggravated by his service.  

(b) opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is proximately due to or caused by his service-connected maxillary sinusitis, to include medications taken for the treatment thereof (to include, but not limited to Afrin).  

(c) opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is aggravated (increased in severity beyond the normal progress of the disorder) by his service-connected maxillary sinusitis, to include medications taken for the treatment thereof (to include, but not limited to Afrin).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2014).

The examiner should reconcile his or her findings with those provided in the September 2014 and November 2013 VA examination reports. The examiner should also address a December 2006 medical record assessing the Veteran with elevated blood pressure, possibly medication effects versus essential hypertension. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The physician should set forth all examination findings, along with the complete rationale for all conclusions reached.  If the physician is unable to render a requested opinion without resort to pure speculation, he or she must so state and a complete rationale for such a finding must be provided.

4.  After ensuring that the requested examination is complete and that the opinion is responsive to the questions posed above, readjudicate the claim remaining on appeal-entitlement to service connection for hypertension, to include as secondary to the service-connected maxillary sinusitis.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

5.  Lastly, issue an SOC regarding the Veteran's claim of entitlement to service connection for rhinitis, to include as secondary to the service-connected maxillary sinusitis.  Provide a copy of the SOC, along with an explanation of how to complete an appeal, to the Veteran and his representative.  

No action is required of the Veteran until he is notified by VA.  However, he does have an obligation to cooperate to ensure the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records may impact the determination made, and his failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded prompt treatment.  The law requires that remands by the Board and the Court be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

